Exhibit 99.1 PRESS RELEASE For Release: Immediate Contact: Scott Monette 314/877-7113 RALCORP HOLDINGS ANNOUNCES RESULTS FOR THE SECOND QUARTER OF FISCAL 2009 St. Louis, MO, May 7, 2009 … Ralcorp Holdings, Inc. (NYSE:RAH) today filed its Quarterly Report on Form 10-Q for the period ended March 31, 2009.Reported diluted earnings per share (EPS) were $1.23 for the quarter and $2.38 for the six months ended March 31, 2009 compared to $1.46 and $3.08 for the corresponding periods last year, including the effects of certain special items related to Ralcorp’s investment in Vail Resorts, Inc. (NYSE:MTN) and the Post Foods acquisition as follows: Three Months Ended Six Months Ended March 31, March 31, 2009 2008 2009 2008 Gain on forward sale contracts $ .22 $ .60 $ .47 $ 1.53 Gain on sale of securities - - .18 - Post Foods transition and integration costs (.09 ) - (.17 ) - Second quarter diluted EPS excluding the above special items were $1.10 compared to $.86 last year, a 28% increase.Total segment profit contribution grew 36% excluding the incremental amounts from Post Foods, and Post Foods’ sales and operating profit also exceeded expectations.The transition and integration of the Post Foods business into Ralcorp is proceeding as planned, and on April 27, 2009, Ralcorp transferred Post Foods to stand-alone information systems and commenced Post Foods’ independent sales, logistics, and purchasing functions.As a result of the exceptional base business improvement, the Post Foods acquisition (completed August 4, 2008) was dilutive to EPS for the quarter. Other reported results for the quarter ended March 31, 2009 included: · Net sales increased 48%, primarily as a result of the Post Foods acquisition, as well as higher pricing in response to rising input costs. · Total segment profit contribution was up 162%, primarily due to Post Foods and improved selling prices, partially offset by higher raw material costs. · Earnings before income taxes and equity earnings were $98.5 million (compared to $49.2 million a year ago) including the non-cash gains on Vail forward sale contracts and Post transition and integration costs. · Equity in earnings of Vail Resorts, Inc. (after tax) was $7.0 million ($.12 per share) compared to $6.7 million ($.26 per share) a year ago. · Net earnings were $70.2 million compared to $38.5 million last year. · Weighted average shares for diluted EPS rose to 56.9 million from 26.2 million a year ago, primarily as a result of the 30.5 million shares issued in the Post Foods acquisition. · Food EBITDA was $139.3 million compared to $57.8 million last year, largely due to incremental EBITDA from Post Foods partially offset by transition and integration costs related to Post Foods. 1 · Due to a recall of products containing peanut paste traced to Peanut Corporation of America, Ralcorp recorded approximately $3.4 million of costs and experienced short-term softness in consumer demand for items related to peanut butter. Segment results and other key measures are summarized in the following tables (in millions): Three Months Ended Six Months Ended March 31, March 31, 2009 2008 2009 2008 Net Sales Cereals $ 473.8 $ 181.0 $ 923.1 $ 361.7 Frozen Bakery Products 176.8 176.5 367.9 359.0 Snacks 169.7 164.4 364.2 342.1 Sauces and Spreads 126.2 119.7 259.5 229.5 Total $ 946.5 $ 641.6 $ 1,914.7 $ 1,292.3 Profit Contribution Cereals $ 78.1 $ 19.5 $ 152.2 $ 40.1 Frozen Bakery Products 15.4 15.1 30.4 32.8 Snacks 15.0 7.2 35.5 20.4 Sauces and Spreads 9.3 3.2 18.5 4.9 Total segment profit contribution 117.8 45.0 236.6 98.2 Interest expense, net (23.6 ) (11.0 ) (49.9 ) (22.5 ) Gain on forward sale contracts 19.6 24.5 42.1 62.3 Gain on sale of securities - - 15.8 - Restructuring charges (.2 ) (.7 ) (.3 ) (1.4 ) Stock-based compensation expense (2.9 ) (2.8 ) (7.0 ) (6.0 ) Post Foods transition and integration costs (7.8 ) - (14.9 ) - Other unallocated corporate expenses (4.4 ) (5.8 ) (13.1 ) (11.7 ) Earnings before Income Taxes and Equity Earnings $ 98.5 $ 49.2 $ 209.3 $ 118.9 Reconciliation of Food EBITDA to Net Earnings Food EBITDA $ 139.3 $ 57.8 $ 275.4 $ 124.0 Depreciation and amortization (36.8 ) (22.1 ) (74.1 ) (44.9 ) Interest expense, net (23.6 ) (11.0 ) (49.9 ) (22.5 ) Gain on forward sale contracts 19.6 24.5 42.1 62.3 Gain on sale of securities - - 15.8 - Income taxes (35.3 ) (17.4 ) (76.5 ) (41.9 ) Equity in earnings of Vail Resorts, Inc., net of related deferred income taxes 7.0 6.7 2.9 3.9 Net Earnings $ 70.2 $ 38.5 $ 135.7 $ 80.9 2 Approximately $279.4 million of the second quarter’s $304.9 million sales growth came from Post Foods (included in the Cereals segment).Excluding Post Foods, second quarter sales volume changes were mixed, with an increase in Cereals (4%) and declines in Frozen Bakery Products (14%), Snacks (12%), and Sauces and Spreads (5%).Sales dollars were up in all segments as Ralcorp raised selling prices in a number of its product categories in an effort to cover dramatically higher input costs. Amortization of intangible assets other than software (mainly related to brands and customers) increased primarily as a result of the addition of amounts for Post
